     Case 2:19-cv-10065-JFW-E Document 24 Filed 12/06/19 Page 1 of 4 Page ID #:266




 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     JOHN J. LULEJIAN (Cal. Bar No. 186783)
4    Assistant United States Attorney
          1200 United States Courthouse
 5        312 North Spring Street
          Los Angeles, California 90012
6         Telephone: (213) 894-0721
          Facsimile: (213) 894-0141
 7        E-mail:    John.Lulejian@usdoj.gov

 8   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
 9

10                           UNITED STATES DISTRICT COURT

11                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

12 ' UNITED STATES OF AMERICA,                No. 2:19-cv-10065-JFW-E

13              Plaintiff,                    ~"     --=' CERTIFICATION OF
                                              EXTRADITABILITY AND ORDER OF
14                    v.                      COMMITMENT

15   ABENS MAURICE,

16              A Fugitive from the
                Government of Ireland.
17

18

19         The Court has received the Complaint filed on October 18, 2019,

20   by John J. Lulejian, Assistant United States Attorney for the Central

21   District of California, pursuant to the request of the Government of

22   the Ireland, for the extradition of ABENS MAURICE ("MAURICE")              The

23   Court has also received an Affidavit of Consent to Extradition, dated

24   December 6, 2019, executed by MAURICE and witnessed by his attorney,

25   Deputy Federal Public Defender Adam Olin.

26         On December 6, 2019, MAURICE appeared before the Court in open

27   session, accompanied by his attorney, and in the presence of the

28   aforementioned Assistant United States Attorney.           The Court addressed
     Case 2:19-cv-10065-JFW-E Document 24 Filed 12/06/19 Page 2 of 4 Page ID #:267




1    MAURICE and is satisfied that he is aware of his rights as set forth

2    l in the affidavit of consent to extradition and that the affidavit was

3    executed knowingly and voluntarily.

4          Inasmuch as MAURICE has conceded that he is extraditable on the

5    charges for which extradition was requested,          nd has consented to a

6    certification by this Court to that effect, ~-~~' '^~        ~ Mme'---   -- ~~~a

7                                                                                    1

8                                                                                0

9    ~€.€~~—l~~—tra~s~.s~pr *^ TY~~ _     ~ the Court finds on the basis of the

10   record herein and the representations of MAURICE and counsel that:

11         1.    The undersigned judicial officer is authorized under

12   18 U.S.C. § 3184, to conduct an extradition hearing;

13         2.    The Court has personal jurisdiction over MAURICE and

14   subject matter jurisdiction over the case;

15         3.    There is currently in force an extradition treaty between

16   the Government of the United States and the Government of Ireland:

17   the Treaty on Extradition Between the United States of America and

18   Ireland, U.S.-Ir., July 13, 1983, T.I.A.S. No. 10813, and the

19   Instrument as contemplated by Article 3(2) of the Agreement on

20   Extradition between the United States of America and the European

21   Union signed 25 June 2003, as to the application of the Treaty on

22   Extradition between the United States of America and Ireland, U.S.-

23   Ir., July 14, 2005, S. Treaty Doc. No. 109-14 (2006) (collectively,

24   the "Extradition Treaty");

25         4.    MAURICE has been charged in Ireland with one count of rape

26   in violation of Section 48 Offences Against the Person Act, 1861 and

27   Section 2 of the Criminal Law (Rape) Act, 1981 as amended by Section

28   21 of the Criminal Law (Rape) (Amendment) Act, 1990, and one count of

                                           2
          Case 2:19-cv-10065-JFW-E Document 24 Filed 12/06/19 Page 3 of 4 Page ID #:268




      1   rape in violation of Section 4 of the Criminal Law (Rape) (Amendment)

      2   Act, 1990;

      3         5.    These charges constitute extraditable offenses within the
G.~~~ 4   meaning of Article Hof the Treaty;

      5         6.    Ireland seeks the extradition of MP,URICE to be held for

      6   trial or other disposition; and

      7         7.     MAURICE has stipulated that there is probable cause to

      8   believe that he committed the offenses for which extradition is

      9   sought.

     10         Based on the foregoing, the Court concludes that MAURICE is

     11   extraditable for each offense for which extradition was requested,

     12   and certifies this finding to the Secretary of State as required

     13 s under 18 U.S.C. § 3184.

     14         The Court further observes that MAURICE expressly reserves all

     15   rights to contest the charges against him in Ireland, and by

     16   executing the Affidavit of Consent, he does not make any admissions

     17   or relinquish any rights in the Irish proceedings.

     18         IT IS THEREFORE ORDERED that the Clerk of the Court deliver to

     19   the Assistant United Sates Attorney a certified copy of this

     20   Certification of Extraditability and the executed Affidavit of

     21   Consent to Extradition and, further, that the Clerk forward certified

     22   copies of the same to the Secretary of State (to the attention of the

     23   Legal Adviser) and the Director, Office of International Affairs,

     24   Criminal Division, U.S. Department of Justice, in Washington, D.C.,

     25   for the appropriate disposition.

     26         IT IS FURTHER ORDERED that MAURICE be committed to the custody

     27   of the United States Marshal pending final disposition of this matter

     28   by the Secretary of State and arrival of duly authorized

                                                3
      Case 2:19-cv-10065-JFW-E Document 24 Filed 12/06/19 Page 4 of 4 Page ID #:269




1     representatives of Ireland, at which time ABENS MAURICE together with

2     any evidence seized incidental to his arrest and sought by the

3     Government of Ireland will be transferred to the custody of such

4     authorized representatives of Ireland at such time and place as

5     mutually agreed upon by the United States Marshal and the duly

6     authorized representatives of the Government of Ireland to be

7     transported to Ireland.

8           IT IS SO ORDERED.

9

10          Dated this cif     day of December, 2019.

F~~

F~~

13
                                                HONORABLE CHARLES F. EICK
14                                              United States Magistrate Judge

15

16    Presented by:

17    /s/ John J. Lulejian
      JOHN J. LULEJIAN
18    Assistant United States Attorney

19

20

21

22

23

24

25

26

27

28

                                            4
